Citation Nr: 0525206	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  95-42 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.  

2.  Entitlement to service connection for a 
convulsive/seizure disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

Appellant, (the veteran) served on active duty from June 1961 
to June 1965.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from September 1994 and March 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (the RO), which denied service 
connection for Bell's palsy and for a seizure disorder.  

In November 2001 the veteran provided oral testimony before a 
Member of the Board via video conference.  A transcript of 
the testimony has been associated with the claims file.

In an October 2002 decision, the Board denied service 
connection for the issues listed above.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (the Court).  While the case was pending at 
the Court, representatives of the veteran and the Secretary 
of VA filed a Joint Motion for Remand (Joint Motion) in April 
2004.  Based on the Joint Motion, an Order of the Court also 
dated in April 2004 vacated the Board's October 2002 decision 
and remanded the case to the Board.  

Issues not on appeal

The veteran also appealed September 1994 denials of service 
connection for an ulcer and depression.  However, in a May 
2001 rating decision, the RO granted service connection for 
an ulcer and assigned a 10 percent disability rating.  In 
October 2004, the RO granted service connection for 
depression and assigned a 50 percent disability rating.  The 
veteran has not appealed those decisions, and accordingly 
they will be addressed no further here.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she currently suffers residuals of 
Bell's palsy and a seizure disorder as a result of 
medications she received to induce labor in 1965.  

The Veterans Claims Assistance Act of 2000

The April 2004 Joint Motion indicated that the Board did not 
adequately address VA's compliance with the statutory 
requirement that the veteran be provided notice of which 
portion of any information or evidence necessary to 
substantiate the claims would be provided by the veteran and 
which portion must be provided by VA.  See 38 U.S.C.A. § 5013 
(West 2002).  The Joint Motion further indicated that in fact 
the notice provided to the veteran was inadequate.  See also 
Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) [when VA receives substantially 
complete application for benefits, it has an obligation to 
notify claimant of any information and medical or lay 
evidence necessary to substantiate the claim].  Because the 
Board cannot rectify this deficiency on its own, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), this matter must be remanded for 
further development.  

Medical examinations

The April 2004 Joint Motion also specified that the medical 
evidence on which the Board's October 2002 decision was based 
was inadequate.  It noted that diagnostic testing deemed to 
be necessary by the examiners was not performed.  It 
specified that remand was necessary "to allow for further 
evidentiary development, including more definite medical 
opinions as to presence and etiology of Appellant's seizures 
and Bell's palsy."

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  Accordingly, this case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following action:

1.  VBA must ensure that all notification 
and development action required by the 
Joint Motion, as adopted by the Court, is 
completed.  This includes providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of her appeal and 
the evidence, if any, that VBA will 
obtain for her.  

2.  The veteran should be afforded a VA 
examination to determine the presence and 
etiology of any current residuals of 
Bell's palsy.  The examiner is asked to 
review the claim file in conjunction with 
the examination.  Any diagnostic testing 
deemed necessary should be scheduled and 
conducted.  The examiner should state 
whether the evidence of record supports a 
current diagnosis of Bell's palsy, or any 
current residuals of Bell's palsy.  If 
so, the examiner should provide an 
opinion as to whether such current 
diagnosis or residual is at least as 
likely as not related to the veteran's 
military service.  

3.  The veteran should be afforded a VA 
examination to determine the presence and 
etiology of any current seizure disorder 
or residuals thereof.  The examiner is 
asked to review the claim file in 
conjunction with the examination.  Any 
diagnostic testing deemed necessary 
should be scheduled and conducted.  The 
examiner should state whether the 
evidence supports a current diagnosis of 
a seizure disorder or any residuals 
thereof.  If so, the examiner should 
provide an opinion as to whether such 
current diagnosis or residual is at least 
as likely as not related to the veteran's 
military service.  

The claim file should be forwarded to the 
examiner(s).

4.  Thereafter, VBA must again adjudicate 
the issues on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought remains denied.  
Thereafter, the case should be returned 
to the Board, if it is otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


